 1   Pamela M. Egan, CA Bar No. 224758 (pro hac vice admission pending)
     Paul H. Beattie, WSBA No. 30277
 2   CKR Law LLP
     506 2nd Avenue, 14th Floor
 3
     Seattle, WA 98104
 4   Telephone: (415) 297-0132
     Facsimile: (206) 582-5001
 5   Email: pegan@ckrlaw.com
            pbeattie@ckrlaw.com
 6   Attorneys for Mark D. Waldron, in his capacity
     as the duly-appointed Chapter 11 Trustee
 7

 8
 9                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF WASHINGTON
10
      In re:                                       Case No. 18-03197 FPC 11
11
      GIGA WATT, INC., a Washington                Chapter 11
12                                                 DECLARATION OF PAMELA M.
      corporation,                                 EGAN IN SUPPORT OF MOTION
13
                               Debtor.             TO ADMIT PRO HAC VICE
14
15         I, Pamela M. Egan, being conscious of the penalties of perjury under
16 Washington State and federal law, declare the following statements to be true and
17 correct and based on my own personal knowledge and information.
18         I am a partner with CKR Law LLP. I provide the following information in
19 support of the motion for my admission to practice before this Court pro hac vice

20 until I am formally admitted to practice before the United States District Court for
21 the Eastern District of Washington, which admission is imminent.
22         A.    Applicant’s address and phone number.

23               CKR Law LLP
                 506 2nd Avenue, 14th Floor
24
25   DECL. IN SUPPORT OF PRO HAC VICE MOTION - 1

 18-03197-FPC11      Doc 168    Filed 02/12/19   Entered 02/12/19 11:16:12   Pg 1 of 4
                 Seattle, Washington 98104
 1               T: (415) 297-0132
                 E: pegan@ckrlaw.com
 2
           B.    Dates of admission to practice before other courts.
 3
                 1989: Admitted to Oregon Bar (voluntarily resigned Oregon Bar in
 4                     2013)
 5
                 2002: Admitted to California Bar;
 6                     U.S. District Court for the Northern District of California;
                       U.S. District Court for the Eastern District of California; and
 7                     U.S. District Court for the Central District of California.
 8         C.    The name, address, and phone number of admitted counsel with

 9               whom the applicant will be associated.

10               Paul H. Beattie
                 CKR Law LLP
11               506 2nd Avenue, 14th Floor
                 Seattle, Washington 98104
12               T: (206) 696- 9095
                 E: pbeattie@ckrlaw.com
13
           D.    The necessity for appearance by Applicant.
14
           The Chapter 11 Trustee has retained CKR Law LLP (“CKR”) to represent
15
     him in the above-captioned case. I am an experienced chapter 11 bankruptcy
16
     practitioner, having practiced bankruptcy and insolvency law for over two (2)
17
     decades, including over a decade at nationally-known bankruptcy boutique
18
     Pachsulski Stang Ziehl & Jones LLP.
19

20         In addition to my significant bankruptcy and Chapter 11 experience, CKR

21 Law also has an extensive bankruptcy and restructuring department, with attorneys
22 experienced in representing Chapter 11 debtors, creditors’ committees, secured and
23 unsecured creditors, trustees, asset purchasers and sellers, and other parties in
24 complex bankruptcy and insolvency proceedings in courts across the country.
25   DECL. IN SUPPORT OF PRO HAC VICE MOTION - 2

 18-03197-FPC11     Doc 168   Filed 02/12/19   Entered 02/12/19 11:16:12    Pg 2 of 4
 1         Moreover, I speak fluent Russian and have experience working with Russians

 2 in the insolvency setting and elsewhere. As this case involves various Russian
 3 parties, my language skills and experience will provide a relevant and valuable
 4 benefit to the Chapter 11 Trustee.

 5         This bankruptcy matter also involves cutting-edge blockchain technology.

 6 CKR is particularly well-suited to represent the Chapter 11 Trustee in this Chapter
 7 11 case, because CKR has one of the largest and most experienced blockchain

 8 practice groups in the United States. CKR’s Blockchain Technology & Digital
 9 Currency practice group provides clients with sophisticated, value-added legal
10 advice in legal matters involving bankruptcy, real estate, intellectual property,

11 banking, finance, securities, corporate, crowdfunding, investment funds,
12 employment, and litigation. Recently, my partner Alexandra Levin Kramer was
13 named by ICO Alert (a blockchain trade group) as the only practicing attorney in
14 the United States on their list of Top 40 Blockchain Influencers of 2018. CKR’s
15 knowledge and experience in blockchain and related issues will allow the Chapter
16 11 Trustee to discharge his duties is this factually and legally-complex Chapter 11
17 proceeding.
18               E.      Disciplinary Sanctions by Any Court or Bar Association.

19 In 1996, the Oregon State Bar reprimanded me for tricking an evasive witness into

20 accepting a subpoena. In the more than twenty years since, I have had no other
21 disciplinary issues, have earned an AV rating for ethics and skill from Martindale
22 Hubble, and have become a member of the honor society, Fellows of the American
23 Bar Foundation.
24         I understand that I am charged with knowing and complying with all Local

25   DECL. IN SUPPORT OF PRO HAC VICE MOTION - 3

 18-03197-FPC11       Doc 168   Filed 02/12/19   Entered 02/12/19 11:16:12   Pg 3 of 4
 1 Bankruptcy Rules for the Eastern District of Washington and the Local Rules for

 2 the United States District Court for the Eastern District of Washington.
 3         I hereby declare under penalties of perjury that the foregoing statements are

 4 true, accurate, and correct to the best of my knowledge, information, and belief.

 5         Signed in King Country, Washington.

 6         February 11, 2019.
                                            _________________________________
 7                                          Pamela M. Egan
                                            CKR LAW LLP
 8                                          506 2nd Avenue, 14th Floor
 9                                          Seattle, WA 98104
                                            Telephone: (415) 582-5142
10                                          Facsimile: (206) 582-5001
                                            Email: pegan@ckrlaw.com
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25   DECL. IN SUPPORT OF PRO HAC VICE MOTION - 4

 18-03197-FPC11     Doc 168     Filed 02/12/19   Entered 02/12/19 11:16:12   Pg 4 of 4
